Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”), is made and entered into
as of this 23rd day of March, 2009 (the “Effective Date”), by and between Marvel
Entertainment, Inc., a Delaware corporation (“MEI”) and Marvel Characters B.V.,
a company incorporated under the laws of The Netherlands (“MCBV”), on one hand
(MEI and MCBV together, “Employer”), and Isaac Perlmutter (“Executive”) on the
other.
WHEREAS, Employer and Executive intend for Executive to continue to be employed
as Chief Executive Officer and Vice-Chairman of the Board of Directors of MEI
and as a senior executive of MCBV, and Executive desires to continue such
employment, subject to and on the terms and conditions set forth in this
Agreement;
WHEREAS, from and after the Effective Date, this Agreement shall replace the
existing employment agreement dated November 30, 2001, as amended;
WHEREAS, Employer considers the maintenance of a sound management team,
including Executive, essential to protecting and enhancing its best interests
and those of its stockholders;
WHEREAS, Employer recognizes that the possibility of a change in control of
Employer may result in the departure or distraction of management to the
detriment of Employer and its stockholders;
WHEREAS, Executive is a key employee of Employer and an integral member of its
management team;
WHEREAS, Employer has determined that appropriate steps should be taken to
encourage the attention and dedication of Executive to his assigned duties
without the distraction arising from the possibility of a change in control of
Employer; and
WHEREAS, both Employer and Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements set forth in this Agreement and for other good,
valuable and binding consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
1. Employment. Employer hereby agrees to employ Executive, and Executive hereby
accepts such employment on the terms and conditions set forth herein.
(a) Duties. The Employer hereby employs the Executive for the Term (as defined
in Section 2), to render services to MEI as its Chief Executive Officer and
Vice-Chairman of the Board of Directors and to render senior executive services
to MCBV. The Executive shall report solely to the Board of Directors and
Chairman of MEI and the Management Board of MCBV. The Executive shall have all
of the powers and duties customarily associated with those positions and
consistent with prior practice. The Executive shall be the most senior executive
of the Employer and all of Employer’s other employees shall report directly or
indirectly to him. The Executive’s duties shall be performed at the direction
and under the supervision of the Board of Directors and Chairman of MEI and the
Management Board of MCBV and may include additional or different duties assigned
to the Executive thereby consistent with the foregoing and his positions
described above.
(b) Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Employer faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such employment
(other than passive investments and service on corporate, civic or charitable
boards or committees which do not interfere with the Executive’s duties and
responsibilities as an employee of the Employer in accordance with this
Agreement; provided, however, that any service on corporate boards or committees
is approved by the Chairman) and to use the Executive’s professional efforts,
skill and ability to promote the Employer’s interests. Notwithstanding the
foregoing, the Executive may devote an insignificant amount of time to other
business activities outside the scope of such employment if such business
activities and devotion of such time are approved by the Chairman. The Executive
shall be subject to the Employer’s policies, procedures and approval practices,
as generally in effect from time to time for senior executives of Employer and
which are not inconsistent with the terms of this Agreement. The Executive shall
be based at MEI’s offices in New York City and MCBV’s offices in West Palm
Beach, FL, or such other location as agreed upon by the Employer and the
Executive, except for required travel on the Employer’s business. Any business
travel shall be arranged in accordance with the travel policies and procedures
established by the Employer.
2. Term. The Executive’s employment under this Agreement shall begin on the
Effective Date and shall continue through the date (the “Expiration Date”) that
is four years after the Effective Date, unless earlier terminated pursuant to
Section 4 or Section 9 hereof (the “Term”).
3. Compensation and Benefits. In consideration for the services of Executive
hereunder, Employer shall compensate Executive as follows:
(a) Base Salary. As compensation for all services to be rendered pursuant to
this Agreement, the Employer agrees to pay the Executive during the Term a base
salary, payable bi-weekly in arrears, at the annual rate of $750,000, less such
deductions or amounts to be withheld as required by applicable law and
regulations and deductions authorized by the Executive in writing. The
Executive’s base salary shall be reviewed no less frequently than annually by
the Board of Directors in accordance with the policies and procedures that apply
to other senior executives of the Employer in order to determine whether any
change to the Executive’s base salary is warranted; provided, however, that
under no circumstances will the Executive’s base salary be less than the amount
stated in the preceding sentence. The Executive’s base salary as in effect from
time to time is referred to in this Agreement as the “Base Salary.”

 

Page 2 of 18



--------------------------------------------------------------------------------



 



(b) Stock Options. The Executive shall also be entitled to participate in the
stock option plan established by the Employer, pursuant to which the Executive
shall receive options, granted on the date of this Agreement at the market price
of the Employer’s common stock at the close of business on the date immediately
preceding the date of this Agreement, to purchase an aggregate of 750,000 shares
of the common stock, par value $.01 per share, of the Employer (the “Common
Stock”), vesting with respect to one-third of the underlying shares on each of
the first, second and third anniversaries of the grant date and expiring no
later than the fourth anniversary of the grant date. The stock option agreement
evidencing the grant of such options shall specify that all such options shall
be accelerated and vest immediately upon a Third Party Change in Control (as
defined below), upon the Executive’s death or Disability (as defined below),
upon termination of employment by the Employer for other than Cause (as defined
below), or upon termination by the Executive for Good Reason (as defined below).
The stock option agreement shall also specify that upon cessation of the
Executive’s employment as described in the preceding sentence, the Executive
shall have not less than ninety (90) days to exercise or forfeit such fully
vested stock options; provided, however, that the Executive shall have not less
than one (1) year in the event such cessation is as a result of the Executive’s
death or Disability (as defined below); but in no event shall the options remain
exercisable beyond their expiration date. The Executive shall also be eligible
for additional annual equity grants at the sole discretion of the Compensation
Committee of MEI’s Board of Directors (the “Compensation Committee”).
(c) Bonus. Executive shall be eligible, at the sole discretion of the
Compensation Committee, to participate in Employer’s annual bonus, special bonus
or long term incentive plan(s), as adopted or modified from time to time, on
such terms and in such amounts as may be determined by the Compensation
Committee and approved by the Board of Directors. Any such bonus shall be paid
between January 1st and March 15th of the calendar year following the year to
which the bonus relates.
(d) Vacation. Executive shall be entitled to three (3) weeks of paid vacation
per year, accrued in accordance with the Employer’s standard practices, to be
taken at the reasonable and mutual convenience of Employer and Executive in
accordance with Employer’s vacation policy.
(e) Standard Benefits. During his employment, Executive shall be entitled to
participate in Employer’s employee benefit plans and programs (including any
group health plans, qualified pension plans or 401(k) plans) on the same terms
applicable to similarly situated executive employees, in accordance with the
terms of those plans and programs. The Employer shall have the right to
terminate or change any such plan or program at any time.
(f) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable and customary travel and business expenses incurred in
connection with his employment, but he must incur and account for those expenses
in accordance with the policies and procedures established by the Employer.
4. Termination. Executive’s employment hereunder shall terminate as follows:
(a) Death or Disability. Upon the death of Executive during the term of his
employment hereunder or, at the option of Employer, in the event of Executive’s
Disability, upon thirty (30) days’ notice to Executive. Under this Agreement,
termination for “Disability” means Executive is unable to perform Executive’s
principal services hereunder by reason of any medically determinable physical or
mental impairment (i) for a continuous period of not less than six
(6) consecutive months, or (ii) for shorter periods aggregating six (6) months
during any twelve (12) month period.

 

Page 3 of 18



--------------------------------------------------------------------------------



 



(b) For Cause. For Cause, immediately upon written notice by Employer to
Executive. A termination by Employer shall be for “Cause” if:
(i) The Executive willfully and intentionally fails or refuses to perform or
observe any of his material duties, responsibilities or obligations set forth in
this Agreement; provided, however, that the Employer shall not be deemed to have
Cause pursuant to this clause (i) unless the Employer gives the Executive
written notice that the specified conduct has occurred and making specific
reference to this paragraph (b), the Executive is given an opportunity to appear
before the Board of Directors to discuss the conduct alleged to constitute Cause
and the Executive fails to cure the conduct within thirty (30) days after
receipt of such notice; (ii) the Executive willfully and materially breaches any
of his obligations under Section 7 hereof; (iii) the Executive willfully and
intentionally commits an act involving fraud, theft, misappropriation of funds,
embezzlement or material dishonesty affecting the Employer or the Executive
engages in willful misconduct which has, or could reasonably be expected to
have, a material adverse effect on the Employer; or (iv) the Executive is
convicted of, or enters a plea of guilty or nolo contendre to, an offense which
is a felony in the jurisdiction involved.
(c) Without Cause. Without Cause upon written notice by Employer to Executive. A
termination by Employer shall be “without Cause” if for any reason other than as
specified in paragraph (b) above.
(d) By Executive for Good Reason. “Good Reason” means the occurrence of any of
the following events, without the prior written consent of Executive, provided
Executive gives Employer written notice that the Good Reason event has occurred
within ninety (90) days of its initial existence, Employer fails to cure such
event within thirty (30) days of receipt of such notice, and Executive
terminates employment within six (6) months of the initial existence of such
event:
(i) assignment of the Executive to duties materially inconsistent with the
Executive’s positions as described in Section 1 hereof, or any significant
diminution in the Executive’s duties or responsibilities (including, by way of
example, if the Executive were not the most senior executive of Employer (which,
for purposes of this clause (i), means the ultimate parent company of any
consolidated group that includes MEI or MCBV), if all of Employer’s other
employees did not report directly or indirectly to him and if Executive did not
report directly to Employer’s Board of Directors), other than in connection with
the termination of the Executive’s employment for Cause or Disability or by the
Executive other than for Good Reason; or
(ii) breach by the Employer of its obligations under Section 3 hereof or any
other material breach of this Agreement by the Employer which is continuing.

 

Page 4 of 18



--------------------------------------------------------------------------------



 



5. Severance Pay. Any post-termination benefits provided to the Executive under
this Section 5 and/or Section 9 of this Agreement are conditioned on (1) the
Executive (or his estate) providing the Employer, within 45 days of the
termination, with an effective release of claims and an agreement concerning
continuing obligations of confidentiality, non-disparagement etc. in the
Employer’s then-standard form and (2) the Executive’s continued compliance with
the provisions of that agreement. In the event that the Employer and the
Executive are unable to agree in good faith on the form of the release and
agreement, a form shall be used that is no less favorable to Executive than any
of the three most recent such agreements entered into by the Employer with
senior executives of the Employer (subject to any provisions added in good faith
to address any intervening changes in laws or regulations).
(a) Termination Upon Death or Disability. Executive shall not be entitled to any
severance pay or other compensation upon termination of his employment hereunder
due to death or Disability, except for the following, which shall be paid within
ten (10) days of the date of termination, unless otherwise specified below:
(i) his Base Salary accrued but unpaid as of the date of termination;
(ii) unpaid expense reimbursements for expenses incurred in accordance with the
terms hereof prior to termination;
(iii) all of Executive’s restricted stock and any options or other rights
granted by Employer, including, without limitation, under MEI’s 2005 Stock
Incentive Plan, shall vest and become exercisable in accordance with the terms
thereof, and subject to the achievement of any applicable performance goals,
upon such date of termination;
(iv) reimbursement (less the amount that the Executive would have paid for the
same coverage had he remained employed) for continuation coverage, under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended or modified
(“COBRA”) of all medical benefits (under Employer’s group health plan) for
Executive and his dependents until the earlier of Executive becoming eligible
for benefits under a new plan or expiration of the maximum period of time
Executive or his dependents would be eligible for continuation coverage under
COBRA, or similar provision of state law, following Executive’s death or
Disability;
(v) compensation for accrued, unused vacation as of the date of termination;
(vi) any annual bonus awarded to Executive for the prior bonus period that is
unpaid as of the date of termination; and
(vii) the annual bonus that Executive would have been entitled to receive for
the bonus period in which the date of termination occurs, prorated for the
number of days Executive was employed prior to the date of termination and
payable on the date such annual bonus would otherwise be paid in accordance with
this Agreement, but in no event later than March 15 of the next fiscal year.

 

Page 5 of 18



--------------------------------------------------------------------------------



 



(b) Termination Without Cause or for Good Reason. In the event Executive’s
employment hereunder is terminated pursuant to Sections 4(c) or 4(d), Employer
shall pay Executive the amounts described immediately below as Executive’s sole
remedy in connection with such termination, unless otherwise specified below and
subject to Section 10(b) hereof.
(i) within ten (10) days of the termination, Executive’s Base Salary accrued but
unpaid as of the date of termination;
(ii) within ten (10) days of the termination, unpaid expense reimbursements for
expenses incurred in accordance with the terms hereof prior to termination;
(iii) within ten (10) days of the termination, any annual bonus awarded to and
earned by Executive for the prior bonus period that is unpaid as of the date of
termination;
(iv) within ten (10) days of the termination, compensation for accrued, unused
vacation as of the date of termination;
(v) reimbursement (less the amount that the Executive would have paid for the
same coverage had he remained employed) for continuation coverage, under COBRA,
of all medical benefits (under Employer’s group health plan) for Executive and
his dependants until the earlier of Executive becoming eligible for benefits
under a new plan or expiration of the maximum period of time Executive and his
dependents would be eligible for continuation coverage under COBRA, or similar
provision of state law, following Executive’s date of termination;
(vi) payment, in bi-weekly installments for periods through the third
anniversary of the Executive’s date of termination, at an annual rate equal to
the sum of (A) Executive’s Base Salary as in effect immediately preceding the
date of termination and (B) an amount equal to the average value of the two
(2) most recent annual incentive bonuses awarded to the Executive prior to the
date of termination, using the actual amount issued or paid (as opposed to any
target amount of the award) and using Black-Scholes pricing as of the date of
issuance, in the case of stock options; and
(vii) the annual bonus that Executive would have been entitled, based on actual
performance but without any exercise by the Compensation Committee of downward
discretion, to receive for the bonus period in which the date of termination
occurs, prorated for the number of days Executive was employed prior to the date
of termination and payable on the date such annual bonus would otherwise be paid
in accordance with this Agreement, but in no event later than March 15 of the
next fiscal year.
In addition, all of Executive’s restricted stock, options and other rights
granted by Employer, including, without limitation, pursuant to MEI’s 2005 Stock
Incentive Plan, shall vest and become exercisable in accordance with the terms
thereof, subject to the achievement of any applicable performance goals, as of
the date of such termination. Further, if Executive resigns for Good Reason and
the Good Reason event is a material reduction in Executive’s annual Base Salary,
all references to Base Salary in this subsection (b) shall refer to Executive’s
annual Base Salary immediately prior to such reduction. Any compensation that
Executive may receive from a third party during the period in which the payments
described in this subsection (b) are to be made shall not have the effect of
reducing payments due Executive hereunder.

 

Page 6 of 18



--------------------------------------------------------------------------------



 



(c) Termination For Cause or Resignation in Breach of this Agreement. In the
event Executive’s employment hereunder is terminated pursuant to Section 4(b) or
by Executive in breach of this Agreement, Executive shall not be entitled to any
severance pay or other compensation upon termination of his employment
hereunder, except for the following:
(i) his Base Salary accrued but unpaid as of the date of termination;
(ii) unpaid expense reimbursements for expenses incurred in accordance with the
terms hereof prior to termination; and
(iii) compensation for accrued, unused vacation as of the date of termination.
In the event Executive’s employment is terminated for Cause or he resigns in
breach of this Agreement, all of Executive’s unvested restricted stock,
unexercised stock options and other equity rights granted by Employer will
terminate on the date of such termination. This Section 5(c) shall not limit the
rights and remedies available to Employer under law or in equity in connection
with a termination for Cause or a resignation in breach of this Agreement.
6. Inventions; Assignment.
(a) (i) Inventions. As used herein, “Inventions” shall mean all rights to
discoveries, inventions, improvements, designs and innovations (including all
data and records pertaining thereto) that constitute an integral part of the
business of Employer at the time of the Invention, whether or not patentable,
copyrightable or reduced to writing, that Executive may discover, invent or
originate during the term of his employment hereunder, and for a period of one
year thereafter, either alone or with others and whether or not during working
hours or by the use of the facilities of Employer; all of which shall be the
exclusive property of Employer. Inventions within the meaning of this paragraph
shall not include discoveries, inventions, improvements, designs and innovations
by the Executive that (i) do not constitute an integral part of the business of
Employer at the time of development thereof and (ii) are developed without use
of Employer’s facilities, employees or assets. Such items shall be the exclusive
property of Executive. Executive shall promptly disclose all Inventions to
Employer, shall execute at the request of Employer any assignments or other
documents Employer may deem necessary to protect or perfect its rights therein,
and shall assist Employer, at Employer’s expense, in obtaining, defending and
enforcing Employer’s rights therein. Executive hereby appoints Employer as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by Employer to protect or perfect its rights to any Inventions.

 

Page 7 of 18



--------------------------------------------------------------------------------



 



(ii) Work Made for Hire. The Executive understands that within the scope of his
employment, he may create or contribute to literary, artistic, or other kinds of
material (collectively, the “Works”) that may qualify as “works made for hire”
under U.S. copyright law, and if so, that the Employer is the author and sole
owner of the Works in the U.S. and worldwide, and the Executive waive any rights
he may have to the Works, including moral rights. If at any time, any of the
Works are deemed not to be works made for hire, the Executive assigns, grants,
transfers and conveys to the Employer all his right, title and interest to the
Works for the entire length of time they are protected by any applicable law.
The Executive agrees (whether during or after his employment with the Employer)
to sign any document the Employer may reasonably request in order to secure or
enforce the Employer’s rights in the Works. The Executive irrevocably appoints
the Employer and any of its officers as his attorney-in-fact to secure and
enforce the rights in his name. To the extent that the Executive retains any
right, title or interest to the Works, he agrees to: (i) unconditionally and
irrevocably waive the enforcement of such rights, and all claims and causes of
action of any kind against the Employer with respect to such rights;
(ii) consent to and join in any action to enforce such rights at the Employer’s
request; and (iii) grant to the Employer an irrevocable, fully paid-up,
transferable, sublicensable, worldwide right and license to use, reproduce,
distribute, display and perform, prepare derivative works of and otherwise
modify without limitation, make, sell, offer to sell, import and otherwise use
and exploit all or any portion of the Works, in any form or media (now known or
later developed).
(b) Other Products and Proceeds of Services. The Employer shall be the sole
owner of all the products and proceeds of the Executive’s services hereunder,
including, but not limited to, all materials, ideas, concepts, formats,
suggestions, developments, arrangements, packages, programs and other
intellectual properties that he may acquire, obtain, develop or create in
connection with and during his employment, free and clear of any claims by him
(or anyone acting or claiming on his behalf) of any kind or character whatsoever
(other than the right to receive payments hereunder). The Executive shall, at
the request of the Employer, execute such assignments, certificates or other
instruments as the Employer may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.
(c) Covenant to Assign and Cooperate. Without limiting the generality of the
foregoing, Executive shall assign and transfer to Employer the world-wide right,
title and interest of Executive in the Inventions. Executive agrees that
Employer may apply for and receive patent rights (including Letters Patent in
the United States) for the Inventions in Employer’s name in such countries as
may be determined solely by Employer. Executive shall communicate to Employer
all facts known to Executive relating to the Inventions and shall cooperate with
Employer’s reasonable requests in connection with vesting title to the
Inventions and related patents exclusively in Employer and in connection with
obtaining, maintaining and protecting Employer’s exclusive patent rights in the
Inventions.
(d) Successors and Assigns. Executive’s obligations under this Section 6 shall
inure to the benefit of Employer and its successors and assigns and shall
survive the expiration of the term of this Agreement for such time as may be
necessary to protect the proprietary rights of Employer in the Inventions and
the Works.

 

Page 8 of 18



--------------------------------------------------------------------------------



 



7. Confidential Information.
(a) Acknowledgments. The Executive recognizes and agrees that the Employer and
its subsidiaries and affiliates under the control of MEI (collectively or
separately as the context may require, the “Group”) currently conduct their
business world-wide. The Executive further recognizes and agrees that, in his
position with the Employer, he will be responsible for: (i) actively conducting
the Group’s business, (ii) overseeing Employer activities, (iii) developing and
implementing strategies on behalf of the Employer everywhere the Group currently
conducts its business, and (iv) affecting customers, suppliers, and distributors
everywhere the Group currently conducts its business. In addition, the Executive
recognizes and agrees that, to enable him to satisfy his duties and
responsibilities under this Agreement, the Employer will invest substantial
resources in him by making available to him Confidential Information (as defined
below) and other valuable resources and assets for which he would not have had
access, but for his employment with the Employer. To protect the Group’s
business interests, including its Confidential Information (as defined below)
and business relationships, the Executive makes the following promises in this
Section 7.
(b) Non-Disclosure of Confidential Information. The Executive promises and
agrees that he will never, directly or indirectly, use, disclose or retain
(other than, during his employment, in furtherance of the Employer’s business)
any trade secret, proprietary and/or confidential information relating to the
Group that he receives or becomes aware of during his employment with or service
to the Employer (or that he has already received or become aware of) concerning,
among other things, the Group’s business, operations, customers, suppliers,
investors, and business partners (“Confidential Information”). “Confidential
Information” may include, among other things, information relating to the
Group’s business or operational methods; corporate plans and strategies;
management systems; finances; new business opportunities; scripts and storylines
of entertainment projects; plans or activities involving the financing,
development, casting, marketing, release and/or distribution of entertainment
projects; story and character ideas; profits; costs of media trades/investments;
pricing and sales arrangements; terms of business; marketing or sales of any
products or services; technical processes; research projects; inventions;
designs; applications; know-how; lists or details of actual, past or potential
clients, customers or suppliers or the arrangements made with any of them; and
any information in respect of which the Group owes an obligation of
confidentiality to any third party (where such obligation is known, or
reasonably should be known, to the Executive), conveyed orally or reduced to a
tangible form in any medium. “Confidential Information” does not include
information that (i) is generally known within the relevant industry or
(ii) that the Executive can demonstrate has subsequently become known to him
other than through his work for the Group and not as a result of a breach of any
duty owed to the Group by him or any third party. Notwithstanding this
paragraph, the Executive may disclose Confidential Information as required by
court order, subpoena, or otherwise as required by law, provided that upon
receiving such order, subpoena, or request and prior to disclosure, he shall
provide written notice to the Employer of such order, subpoena, or request and
of the content of any testimony or information to be disclosed and shall
cooperate fully with the Employer to lawfully resist disclosure of such
information. Nothing in this Agreement shall prevent the Executive from
testifying or meeting with any representatives of any federal, state or local
law enforcement agency who are investigating any matters involving the
Employer’s business practices.
(c) Return of Information. The Executive promises and agrees that, prior to his
last day of employment with the Employer or at the Employer’s earlier request,
he will return all Employer property and/or Confidential Information in any form
or media and all copies thereof in his possession, custody, or control,
including memoranda, notes, records, reports, manuals, drawings, blueprints, and
other documents, and he shall delete all Confidential Information from any
computers, e-mail accounts, or other electronic memory devices he owns or uses
outside the Employer’s workplace (including, but not limited to, PDAs, cell
phones, and USB storage devices).

 

Page 9 of 18



--------------------------------------------------------------------------------



 



8. Noncompetition.
(a) For a period of twenty-four (24) months after the date of termination of
Executive’s employment hereunder, including without limitation termination in
connection with a Third Party Change in Control as contemplated by Section 9
hereof, Executive shall not, directly or indirectly, on his own behalf or on
behalf of any other person or entity, whether as an owner, director, officer,
partner, employee, agent or consultant, for pay or otherwise, (A) render
services of an executive, creative, advertising, marketing, sales, supervisory,
technical, financial, research, purchasing, entertainment-developing,
entertainment-producing or consulting nature to any person or entity (or on his
own behalf, if he is self-employed) that is engaged in a business that competes
with or intends to compete with any business conducted by the Group, including
but not limited to development, production and distribution of entertainment,
character-based licensing or publication (in any medium) of comic books or other
graphic fiction or (B) acquire an interest in any such business, directly or
indirectly, as an individual, partner, shareholder, director, officer,
principal, agent, employee, trustee, consultant, or in any other relationship or
capacity.
(b) For the twenty-four (24) month period commencing on the date of the
termination of Executive’s employment hereunder, or for such shorter period as
the written consent from Employer shall specify, Executive shall not directly or
indirectly solicit or encourage any director, officer, employee of, or
consultant to, Employer to end his relationship with Employer and commence any
such relationship with any entity engaged in a business that competes with or
intends to compete with any business conducted by the Group, including but not
limited to development, production and distribution of entertainment,
character-based licensing or publication (in any medium) of comic books or other
graphic fiction.
(c) Executive’s noncompetition obligations hereunder shall not preclude
Executive from owning less than 5% of the common stock of any publicly traded
corporation.
(d) If at any time the provisions of this section are determined by a court of
competent jurisdiction to be invalid or unenforceable, this section shall be
considered divisible and shall be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter, and
Executive agrees that this section as so amended shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.
9. Termination of Employment in Connection With a Change In Control.
(a) Applicability. The provisions of this section shall apply in lieu of the
provisions of Section 5 hereof and of any conflicting provisions in this
Agreement in the event Executive’s employment hereunder is terminated in a
Triggering Termination. A “Triggering Termination” shall occur if Executive’s
employment hereunder is terminated by (i) Employer during the 90-day period
immediately preceding a Third Party Change in Control (as defined below) or
within twelve months after a Third Party Change in Control for, in either case,
any reason other than for Cause, Disability or death or (ii) Executive within
90 days after a Third Party Change in Control for Good Reason.

 

Page 10 of 18



--------------------------------------------------------------------------------



 



(b) Termination Payment.
(i) Amount. Upon the occurrence of a Triggering Termination, Employer shall pay
Executive a lump sum payment in cash equal to three (3) times the sum of the
following items (less amounts already paid to Executive pursuant to
Section 5(b), if any):
(1) Executive’s annual Base Salary in effect immediately preceding the date of
the Triggering Termination; and
(2) the average value of the two (2) most recent annual incentive bonuses
awarded to Executive prior to the date of the Triggering Termination, using the
actual amount issued or paid (as opposed to any target amount of the award) and
using Black-Scholes pricing as of the date of issuance, in the case of stock
options.
In addition, the Executive shall be paid the following amounts as part of his
Termination Payment (less amounts already paid to Executive pursuant to
Section 5(b), if any), with appropriate adjustment in the case of any event
contemplated by Section 10(c) (“Adjustments”) of Employer’s 2005 Stock Incentive
Plan:
(3) Executive’s Base Salary accrued but unpaid as of the date of the Triggering
Termination;
(4) reimbursement for unpaid expenses incurred in the performance of his duties
hereunder prior to the date of the Triggering Termination;
(5) any other benefit accrued but unpaid as of the date of the Triggering
Termination;
(6) any incentive bonus awarded to and earned by Executive for the prior bonus
period that is unpaid as of the date of the Triggering Termination;
(7) the annual bonus that Executive would have been entitled, based on actual
performance but without any exercise by the Compensation Committee of downward
discretion, to receive for the bonus period in which the date of termination
occurs, prorated for the number of days Executive was employed prior to the date
of termination and payable on the date such annual bonus would otherwise be paid
in accordance with this Agreement, but in no event later than March 15 of the
next fiscal year; and
(8) in a lump sum, an amount equal to the cost to Executive of obtaining medical
benefits under Employer’s group or executive health plan for Executive and his
dependants for the maximum period of time Executive and his dependents would be
eligible for continuation coverage under COBRA, or similar provision of state
law, following the date of the Triggering Termination, less the amount that the
Executive would have paid for the same coverage had he remained employed;

 

Page 11 of 18



--------------------------------------------------------------------------------



 



(ii) Upon the occurrence of a Triggering Termination, all of Executive’s
restricted stock, options and other rights shall vest and become exercisable on
such date.
(iii) If the Triggering Termination is Executive’s resignation for Good Reason,
and the Good Reason event is a material reduction in Executive’s annual Base
Salary, all references to Base Salary in the calculation of the Termination
Payment shall refer to Executive’s annual Base Salary immediately prior to such
reduction.
(iv) Timing of Payment. Subject to Section 10(b) hereof, the Termination Payment
(other than pursuant to Section 9(b)(i)(7)) shall be paid to Executive within
ten (10) days of the date of the Triggering Termination or within ten (10) days
of the Third Party Change in Control (as defined below) if the Termination
Payment becomes payable because Executive was terminated by Employer during the
90-day period immediately preceding a Third Party Change in Control.
(v) Payment Authority. Any officer of Employer (other than Executive) is
authorized to issue and execute a check, initiate a wire transfer or otherwise
effect payment on behalf of Employer to satisfy Employer’s obligations to pay
all amounts due to Executive under this Section 9; provided, however, any such
payment shall comply with applicable Employer policies on funds disbursement.
(c) Third Party Change in Control. For purposes of this Agreement, a Third Party
Change in Control shall be deemed to have occurred if (i) any “person” or
“group” (as those terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than an Excluded
Person or Excluded Group (as defined below) (hereinafter, a “Third Party”), is
or becomes the “beneficial owner” (as defined below), directly or indirectly, of
securities of MEI representing fifty percent (50%) or more of the combined
voting power of MEI’s then outstanding securities entitled to vote in the
election of directors of MEI, (ii) MEI is a party to any merger, consolidation
or similar transaction as a result of which the shareholders of MEI immediately
prior to the transaction beneficially own securities of the surviving entity
representing less than fifty percent (50%) of the combined voting power of the
surviving entity’s outstanding securities entitled to vote in the election of
directors of the surviving entity, (iii) all or substantially all of the assets
of MEI are acquired by a Third Party or (iv) all or substantially all of the
assets of MCBV, or 50% or more of the voting securities of MCBV, are acquired by
a Third Party that is unaffiliated with MEI. “Excluded Group” means a “group”
(as that term is used in Sections 13(d) and 14(d) of the Exchange Act) that
includes one or more Excluded Persons; provided that the voting power of the
voting stock of the Employer beneficially owned by those Excluded Persons
represents a majority of the voting power of the voting stock beneficially owned
by the group. “Excluded Person” means the Executive, any spouse or descendant of
the Executive, any trust established solely for the benefit of, and any
charitable trust or foundation established by, the Executive or his spouse or
descendants and each of their respective affiliates and estates. “Beneficial
owner”, “beneficially own” and “beneficially owned” have the same meanings as in
Rule 13d-3 under the Exchange Act.

 

Page 12 of 18



--------------------------------------------------------------------------------



 



(d) Gross Up Payment.
(i) Excess Parachute Payment. If Executive incurs the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) on “excess parachute payments” within the meaning of Section 280G(b)(1)
of the Code as a result of the receipt of any payments under this Agreement,
Employer shall pay to Executive an amount (the “Gross Up Payment”) such that the
net amount retained by Executive, after deduction of (1) any Excise Tax upon any
payments under this Agreement (other than payments provided by this paragraph
(d)(i)) and (2) any federal, state and local income and employment taxes
(together with penalties and interest) and Excise Tax upon the payments provided
by this paragraph (d)(i), shall be equal to the amount of the payments that
Executive is entitled to receive under this Agreement (other than payments
provided by this paragraph (d)(i)).
(ii) Applicable Rates. For purposes of determining the Gross Up Payment amount,
Executive shall be deemed:
(1) to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individual taxpayers in the calendar year in which the
Gross Up Payment is made (which rate shall be adjusted as necessary to take into
account the effect of any reduction in deductions, exemptions or credits
otherwise available to Executive had the Gross Up Payment not been received);
(2) to pay additional employment taxes as a result of the receipt of the Gross
Up Payment in an amount equal to the highest marginal rate of employment taxes
applicable to wages; provided that if any employment tax is applied only up to a
specified maximum amount of wages, such limit shall be taken into account for
purposes of such calculation; and
(3) to pay state and local income taxes at the highest marginal rates of
taxation in the state and locality of Executive’s residence on the date of the
Triggering Termination, net of the maximum reduction in federal income taxes
that could be obtained from deduction of such state and local taxes.
(iii) Time For Payment. Employer shall pay the Gross Up Payment to Executive
concurrent with payment of the Termination Payment.
(iv) Determination. The determination of the Gross Up Payment shall be made by a
nationally recognized public accounting firm selected by mutual agreement of
Employer and Executive. The cost of such determination shall be borne by
Employer. Executive and Employer agree to reasonably cooperate in the
determination of the actual Gross Up Payment amount.
(e) No Right To Continued Employment. This section shall not give Executive any
right of continued employment or any right to compensation or benefits from
Employer except the rights specifically stated herein.

 

Page 13 of 18



--------------------------------------------------------------------------------



 



10. General.
(a) Notices. All notices, requests, consents and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally, sent by overnight courier (notices
sent by overnight courier shall be deemed to have been given on the scheduled
delivery date) or mailed first class, postage prepaid, by registered or
certified mail (notices mailed shall be deemed to have been given on the third
business day after mailing), as follows (or to such other address as either
party shall designate by notice in writing to the other in accordance herewith):

     
If to Employer, to:
  and:
 
   
Marvel Entertainment, Inc.
  Marvel Characters B.V.
417 Fifth Avenue
  Beechavenue 54 – 80
New York, New York 10016
  1119 PW Schiphol-Rijk, The Netherlands
Attention: General Counsel
  Attn: Executive Vice President

If to the Executive, to him at his address as then on file with the Employer’s
Human Resources Department, with a copy to:
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, Texas 75201
Attention: W. Robert Dyer, Jr.
Facsimile: (214) 999-3574
(b) Code Section 409A. In no event will any of the payments or benefits provided
under this Agreement be delayed from the time they become payable except on
terms and to the extent permitted under Section 409A of the Internal Revenue
Code (the “Code”). Payments and benefits hereunder will be payable at the times
specified herein, subject in all cases to applicable Section 409A Compliance
Rules (including any applicable six-month delay rule) adopted by the Employer
and in effect to provide for compliance with Code Section 409A, which Compliance
Rules are hereby incorporated into this Agreement by reference. In the event
that Executive nevertheless, through no fault of his own, incurs any
Section 409A Penalties (as defined below) in connection with amounts received
pursuant to this Agreement, Employer shall reimburse Executive in the amount of
such Section 409A Penalties within 60 days of the date Executive remits payment
of such Section 409A Penalties to the applicable tax authority. “Section 409A
Penalties” means any interest and additional tax set forth within
Section 409A(a)(1)(B) of the Code.
(c) Withholding; No Offset or Mitigation. All payments required to be made to
Executive by Employer shall be subject to the withholding of such amounts, if
any, relating to federal, state and local taxes as may be required by law. No
payments under this Agreement shall be subject to offset or reduction
attributable to any amount Executive may owe to Employer or any other person or
to any compensation that he may receive from further employment or to any duty
to mitigate damages.

 

Page 14 of 18



--------------------------------------------------------------------------------



 



(d) Legal and Accounting Costs. Employer shall pay all attorneys’ and
accountants’ fees and costs incurred by Executive as a result of any breach by
Employer of its obligations under this Agreement, including without limitation
all such costs incurred in contesting or disputing any determination made by
Employer or in connection with any tax audit or proceeding to the extent
attributable to the application of the Code to any payment under this Agreement.
Reimbursements of such costs shall be made by Employer within fifteen (15) days
after Executive’s presentation to Employer of any statements of such costs and
thereafter shall bear interest at the maximum rate allowed by law until paid by
Employer, and all accrued and unpaid interest shall bear interest at the same
rate, all of which interest shall be compounded daily. Additionally, Employer
shall reimburse Executive for all legal fees and expenses associated with
preparing and negotiating this Agreement within fifteen (15) days after
Executive’s presentation to Employer of any statements of such expenses.
(e) Remedies. Each of the parties hereto acknowledges and agrees that upon any
breach by Executive of his obligations under this Agreement, Employer shall have
no adequate remedy at law and accordingly shall be entitled to specific
performance and other appropriate injunctive and equitable relief. All other
controversies under this Agreement shall be settled exclusively by arbitration
in New York, New York, in accordance with the Commercial Arbitration Rules of
JAMS then in effect. Judgment upon the award rendered by the arbitrator may be
entered in, and enforced by, any court having jurisdiction thereof.
(f) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(g) Waivers. No delay or omission by either party in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.
(h) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
(i) Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.
(j) Reference to Agreement. Use of the words “herein,” “hereof,” “hereto,”
“hereunder” and the like in this Agreement refer to this Agreement only as a
whole and not to any particular section or subsection of this Agreement, unless
otherwise noted.

 

Page 15 of 18



--------------------------------------------------------------------------------



 



(k) Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and shall be enforceable by the personal representatives
and heirs of Executive and the successors and assigns of Employer. In the event
of any such assignment by the Employer, the Employer shall remain liable for all
of its obligations hereunder and shall be liable for all obligations of all such
assignees hereunder. If Executive dies while any amounts would still be payable
to him hereunder, such amounts shall be paid to Executive’s estate. This
Agreement is not otherwise assignable by Executive.
(l) Entire Agreement; Effect on Prior Agreement. This Agreement contains the
entire understanding of the parties, supersedes all prior agreements and
understandings relating to the subject matter hereof and may not be amended
except by a written instrument hereafter signed by each of the parties hereto.
Executive and the Employer hereby agree that, if any other employment agreement
between Executive and the Employer is in existence on the Effective Date, then
this Agreement shall supersede such other employment agreement in its entirety,
and such other employment agreement shall no longer be of any force and effect
after the date hereof.
(m) Indemnification. To the fullest extent permitted by applicable law, the
Executive shall be indemnified and held harmless for any action or failure to
act in his capacity as an officer or employee of the Employer or any of its
affiliates or subsidiaries. In furtherance of the foregoing and not by way of
limitation, if the Executive is a party or is threatened to be made a party to
any suit because he is an officer or employee of the Employer or such affiliate
or subsidiary, he shall be indemnified against expenses, including reasonable
attorneys’ fees, judgments, fines and amounts paid in settlement if he acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interest of the Employer, and with respect to any criminal action or
proceeding, he had no reasonable cause to believe his conduct was unlawful. The
Executive shall give the Employer prompt notice of any such suit; provided, that
his failure to do so shall not relieve the Employer from any obligation that it
would otherwise have pursuant to this Section 10 except to the extent that the
Employer has been prejudiced by that failure. The Employer shall have the option
to control the defense and settlement of any such suit. No settlement affecting
the Executive’s rights shall be entered into by the Employer without his
consent, such consent not to be unreasonably withheld. Indemnification under
this Section 10 shall be in addition to any other indemnification by the
Employer of its officers and directors. Expenses incurred by the Executive in
defending an action, suit or proceeding for which he claims the right to be
indemnified pursuant to this Section 10 shall be paid by the Employer in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of the Executive to repay such amount in the event
that it shall ultimately be determined that he is not entitled to
indemnification by the Employer. Such undertaking shall be accepted without
reference to the financial ability of the Executive to make repayment. The
provisions of this Section 10 shall apply as well to the Executive’s actions and
omissions as a trustee of any employee benefit plan of the Employer, its
affiliates or subsidiaries.
(n) Availability for Litigation. Following the Term, Executive agrees that he
shall at all times make himself reasonably available to assist in connection
with litigation involving the Employer and the Employer shall reimburse
Executive for all out-of-pocket expenses he may incur in connection with
rendering such assistance.

 

Page 16 of 18



--------------------------------------------------------------------------------



 



(o) Surrender of Profits. This Agreement is subject to the “Clawback Policy”
adopted by the Compensation Committee in February 2007, as such policy may be
amended or modified.
(p) Jurisdiction. The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in this Agreement upon the courts of any state
within the geographical scope of such covenants. In the event that the courts of
any one or more of such states shall hold such covenants wholly unenforceable by
reason of the breadth of such covenants or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the
Employer’s right to the relief provided above in the breaches of such covenants
in such other respective jurisdictions, the above covenants as they relate to
each state being for this purpose severable into diverse and independent
covenants.
(q) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of New York, without
regard to its choice of law principles.
(r) Gender and Number. The masculine gender shall be deemed to denote the
feminine or neuter genders, the singular to denote the plural, and the plural to
denote the singular, where the context so permits.
[remainder of page intentionally left blank]

 

Page 17 of 18



--------------------------------------------------------------------------------



 



EXECUTED, as of the date and year first above written.

            EMPLOYER

MARVEL ENTERTAINMENT, INC.,
a Delaware corporation
      By:   /s/ James F. Halpin         James F. Halpin        Chairman of the
Compensation Committee     
MARVEL CHARACTERS B.V.,
a company incorporated under the laws of
the Netherlands
      By:   /s/ Robbert Cornelis Elshout         Name:   Robbert Cornelis
Elshout,       
Title:   Gerard Jan van Spall
Director, Class A            By:   /s/ Alan Paul Fine         Name:   Alan Paul
Fine        Title:   Director, Class B     
EXECUTIVE
      /s/ Isaac Perlmutter       Isaac Perlmutter   

 

Page 18 of 18